

EXECUTION VERSION
U.S. $250,000,000
364-DAY TERM LOAN CREDIT AGREEMENT
Dated as of April 9, 2020
Among
EASTMAN CHEMICAL COMPANY
as Borrower
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
CITIBANK, N.A.
as Administrative Agent
CITIBANK, N.A.
BOFA SECURITIES, INC.
JPMORGAN CHASE BANK, N.A.
and
MIZUHO BANK, LTD.
as Joint Lead Arrangers
BANK OF AMERICA, N.A.
JPMORGAN CHASE BANK, N.A.
and
MIZUHO BANK, LTD.
as Syndication Agents








        

--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 
SECTION 1.01. Certain Defined Terms 
SECTION 1.02. Computation of Time Periods 
SECTION 1.03. Accounting Terms 
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES 
SECTION 2.01. Commitments 
SECTION 2.02. Making the Advances 
SECTION 2.03. [Reserved] 
SECTION 2.04. [Reserved] 
SECTION 2.05. Fees 
SECTION 2.06. Optional Termination or Reduction of the Commitments 
SECTION 2.07. Repayment of Advances 
SECTION 2.08. Interest on Advances 
SECTION 2.09. Interest Rate Determination 
SECTION 2.10. Optional Conversion of Advances 
SECTION 2.11. Prepayments of Advances 
SECTION 2.12. Increased Costs 
SECTION 2.13. Illegality 
SECTION 2.14. Payments and Computations 
SECTION 2.15. Taxes 
SECTION 2.16. Sharing of Payments, Etc. 
SECTION 2.17. Evidence of Debt 
SECTION 2.18. Use of Proceeds 
SECTION 2.19. [Reserved] 
        

--------------------------------------------------------------------------------



SECTION 2.20. [Reserved] 
SECTION 2.21. Defaulting Lenders 
SECTION 2.22. Mitigation Obligations; Replacement of Lenders 
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING 
SECTION 3.01. Conditions Precedent to Effectiveness of Amendment and
Restatement 
SECTION 3.02. Determinations Under Section 3.01 
ARTICLE IV REPRESENTATIONS AND WARRANTIES 
SECTION 4.01. Representations and Warranties of the Company 
ARTICLE V COVENANTS OF THE COMPANY 
SECTION 5.01. Affirmative Covenants 
SECTION 5.02. Negative Covenants 
SECTION 5.03. Financial Covenant 
ARTICLE VI EVENTS OF DEFAULTS 
SECTION 6.01. Events of Default 
ARTICLE VII [Reserved] 
ARTICLE VIII THE AGENT 
SECTION 8.01. Appointment and Authority 
SECTION 8.02. Rights as a Lender 
SECTION 8.03. Exculpatory Provisions 
SECTION 8.04. Reliance by Agent 
SECTION 8.05. Indemnification 
SECTION 8.06. Delegation of Duties 
SECTION 8.07. Resignation of Agent 
SECTION 8.08. Non-Reliance on Agent and Other Lenders. 
SECTION 8.09. Other Agents. 
2



--------------------------------------------------------------------------------



SECTION 8.10. Certain ERISA Matters. 
ARTICLE IX MISCELLANEOUS 
SECTION 9.01. Amendments, Etc. 
SECTION 9.02. Notices, Etc. 
SECTION 9.03. No Waiver; Remedies 
SECTION 9.04. Costs and Expenses 
SECTION 9.05. Right of Set-off 
SECTION 9.06. Binding Effect 
SECTION 9.07. Assignments and Participations 
SECTION 9.08. Confidentiality 
SECTION 9.09. [Reserved] 
SECTION 9.10. Governing Law 
SECTION 9.11. Execution in Counterparts 
SECTION 9.12. [Reserved] 
SECTION 9.13. Jurisdiction, Etc. 
SECTION 9.14. [Reserved] 
SECTION 9.15. [Reserved] 
SECTION 9.16. Power of Attorney 
SECTION 9.17. Patriot Act 
SECTION 9.18. No Fiduciary Duties 
SECTION 9.19. [Reserved] 
SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 
SECTION 9.21. Waiver of Jury Trial 




Schedules
3



--------------------------------------------------------------------------------



Schedule I -   Commitments
Schedule 4.01(d)  - Disclosed Litigation
Schedule 4.01(i) - Tax Sharing Agreements
Schedule 4.01(m) - Environmental Matters
Schedule 5.01(d) - Tax Filings with Any Person Other than the Borrower and its
Subsidiaries
Schedule 5.02(a) - Leases


Exhibits
Exhibit A  - Form of Note
Exhibit B  - Form of Notice of Borrowing
Exhibit C  - Form of Assignment and Assumption
Exhibit D  - Form of Opinion of Counsel for the Borrower
Exhibit E  - Form of Compliance Certificate


4



--------------------------------------------------------------------------------




364-DAY TERM LOAN CREDIT AGREEMENT
Dated as of April 9, 2020
EASTMAN CHEMICAL COMPANY, a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
identified on Schedule I hereto and CITIBANK, N.A. (“Citibank”), as
administrative agent (the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Acquisition” means, as to any Person, the purchase or other acquisition (in one
transaction or a series of transactions, including through a merger) of all of
the equity interests of another Person or all or substantially all of the
property, assets or business of another Person or of the assets constituting a
business unit, line of business or division of another Person.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at One
Penns Way, Building Ops II, Floor 2, New Castle, Delaware 19720, Account
No. 36852248, Attention: Bank Loan Syndications and (b) in any such case, such
other account of the Agent as is designated in writing from time to time by the
Agent to the Borrower and the Lenders for such purpose.
“Agreement” means this 364-Term Term Loan Credit Agreement dated as of April 9,
2020.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or
1



--------------------------------------------------------------------------------



Affiliates related to terrorism financing or money laundering, including any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Lending Office” means, with respect to each Lender, such Lender's
Domestic Lending Office in the case of a Base Rate Advance and such Lender's
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:
Public Debt Rating
S&P/Moody's
Applicable Margin for
Base Rate Advances
Applicable Margin for
Eurodollar Rate Advances
Level 1
A- or A3 or above

0.500%
1.500%
Level 2
BBB+ or Baa1

0.625%
1.625%
Level 3
BBB or Baa2

0.750%
1.750%
Level 4
BBB- or Baa3

1.000%
2.000%
Level 5
Lower than Level 4

1.250%
2.250%



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Citibank, BofA Securities, Inc., JPMorgan Chase Bank, N.A. and
Mizuho Bank, Ltd.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.
“Authorized Officer” means the Chief Executive Officer, Chief Financial Officer,
the Chief Legal Officer, the Secretary, the Chief Accounting Officer, the
Treasurer and such other persons designated by the Borrower in writing to the
Agent by the Treasurer of the Borrower and acceptable to the Agent.
“Bail-In Action” has the meaning specified in Section 9.20.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, and any successor statute or
statutes.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
2



--------------------------------------------------------------------------------



(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;
(b) ½ of one percent per annum above the Federal Funds Rate;
(c) the rate calculated by the Intercontinental Exchange Benchmark
Administration Ltd (ICE) (or the successor thereto if the ICE Benchmark
Administration is no longer making such a rate available) as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
at approximately 11:00 a.m. London time on such day or, if no such rate is
published on such day, the next preceding day on which a rate is published)
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%;
provided that, if One Month LIBOR shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; and
(d) 0%.
“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.08(a)(i).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market and banks are open for business in London.
“Capitalized Lease” means any lease of property, real, personal or mixed, the
obligations under which are recorded on the consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP as capital leases or,
after giving effect to FASB ASC Topic 842, as finance leases.
“Capitalized Lease Obligations” means all obligations of the Borrower and its
Subsidiaries under or in respect of Capitalized Leases.
“Change in Control” means a change in control of the Borrower of a nature that
would be required to be reported (assuming such event has not been previously
reported) in response to Item 1(a) of the Current Report on Form 8-K, pursuant
to Section 13 or 15(d) of the Exchange Act; provided that, without limitation, a
Change in Control shall be deemed to have occurred at such time as (i) any
“person” within the meaning of Section 14(d) of the Exchange Act, other than the
Borrower, a Subsidiary of the Borrower, or any employee benefit plan(s)
sponsored by the Borrower or any Subsidiary of the Borrower, is or has become
the “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act,
directly or indirectly, of 30% or more of the combined voting power of the
outstanding securities of the Borrower ordinarily having the right to vote at
the election of directors, or (ii) individuals who constituted the Board of
Directors of the Borrower on
3



--------------------------------------------------------------------------------



the Effective Date (the “Incumbent Board”) have ceased for any reason to
constitute at least a majority thereof; provided further that any person
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Borrower's shareholders, was approved by a vote
of at least a majority of the directors comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Borrower in
which such person is named as a nominee for director without objection to such
nomination) shall be, for purposes of this definition, considered as though such
person were a member of the Incumbent Board.
“Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto as such Lender’s “Commitment” or (b) if
such Lender has entered into any Assignment and Assumption, the Dollar amount
set forth for such Lender in the Register maintained by the Agent pursuant to
Section 9.07(c), as such amount may be reduced pursuant to Section 2.06.
“Communications” has the meaning specified in Section 9.02(d)(ii).
“Confidential Information” has the meaning specified in Section 9.08.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated EBT” means, for any period, the total revenues of the Borrower and
its Subsidiaries for such period, after deducting therefrom the cost of goods
sold and all operating expenses for such period, including research and
development and sales, general and administrative costs and interest expense for
such period, all determined in accordance with GAAP on a consolidated basis,
excluding any non-cash mark-to-market adjustment (positive or negative) for
pension or other post-retirement gains or expenses for such period.
“Consolidated EBITDA” means, for any period, the Consolidated EBT of the
Borrower and its Subsidiaries for such period, plus (a) the following to the
extent deducted in calculating such Consolidated EBT, but without duplication:
(i) amounts deducted in arriving at such Consolidated EBT in respect of non-cash
nonrecurring charges, (ii) depreciation and amortization allowances, (iii)
Consolidated Interest Expense for such period, (iv) other expenses or losses,
including purchase accounting entries such as inventory adjustment to fair
value, reducing such Consolidated EBT which do not represent a cash item in such
period or any future period, and (v) fees and expenses incurred in connection
with any proposed or actual acquisitions, investments, asset sales or
divestitures in each case that are expensed, plus (b) reimbursement for losses
incurred with respect to liability or casualty events or business interruption
to the extent, without duplication (i) reimbursed to the Borrower or any of its
Subsidiaries by third party insurance companies during such period or (ii)
projected to be received no more than 12 months after the specified event or
business interruption as reasonably projected and factually supported by the
Borrower in good faith and to the extent not exceeding $250,000,000 for any
period of 12 months (calculated on a pro forma basis as though such amounts had
been received on the first day of such period) and minus (c) (i) amounts added
in arriving at such Consolidated EBT in respect of cash nonrecurring charges
paid during such period and (ii) other gains or additions, including purchase
accounting entries such as inventory adjustment to fair value, increasing such
Consolidated EBT which do not represent a cash item in such period or any future
period. For the purpose of calculating Consolidated EBITDA for any period, if
during such period the Borrower or any Subsidiary shall have made an
Acquisition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto as if such Acquisition occurred on the first day
of such period.
4



--------------------------------------------------------------------------------



“Consolidated Interest Expense” means, for any period, all interest charges
(including amortization of debt discount and expense and the imputed interest
component of Capitalized Lease Obligations properly chargeable to income during
such period) for the Borrower and its Subsidiaries, on a consolidated basis, all
determined in accordance with GAAP.
“Consolidated Net Tangible Assets” means, at any particular time, Consolidated
Tangible Assets at such time after deducting therefrom all current liabilities,
except for (i) notes and loans payable, (ii) current maturities of the principal
component of Capitalized Lease Obligations, all as set forth on the most recent
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries and
computed in accordance with GAAP.
“Consolidated Tangible Assets” means, at any particular time, the aggregate
amount of all assets (less applicable reserves and other properly deductible
items) after deducting therefrom all goodwill, trade names, trademarks, patents,
unamortized debt discount and expenses (to the extent included in said aggregate
amount of assets) and other like intangibles, as set forth on the most recent
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries and
computed in accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.
“Debt” of any Person means (a) the sum of, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business of such Person), (iii) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (iv) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (v) all Debt of others referred to in
clauses (i) through (iv) above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt minus (b) the sum of, (i) cash and cash equivalents that
are escrowed for the purpose of repayment of Debt, all of the foregoing
determined in accordance with GAAP, and (ii) indebtedness, if any, arising in
connection with receivables securitization and factoring programs in an
aggregate principal amount not to exceed $500,000,000 at the time outstanding
(for purposes of this clause, the “principal amount” of a receivables
securitization program shall mean the Invested Amounts).
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means at any time, subject to Section 2.21(b), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s
5



--------------------------------------------------------------------------------



determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing or public statement), (iii)
any Lender that has defaulted on its funding obligations under other loan
agreements or credit agreements generally under which it has commitments to
extend credit or that has notified, or whose Parent Company has notified, the
Agent or the Borrower in writing, or has stated publicly, that it does not
intend to comply with its funding obligations under loan agreements or credit
agreements generally unless such Lender has notified the Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding has not been satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing), (iv) any Lender that has, for three or
more Business Days after written request of the Agent or the Borrower, failed to
confirm in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender will cease
to be a Defaulting Lender pursuant to this clause (iv) upon the Agent’s and the
Borrower’s receipt of such written confirmation), or (v) any Lender with respect
to which a Lender Insolvency Event has occurred and is continuing with respect
to such Lender or its Parent Company; provided that a Lender Insolvency Event
shall not be deemed to occur with respect to a Lender or its Parent Company
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or Parent Company by a governmental authority or instrumentality
thereof where such action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (v) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.21(b)) upon notification of such determination by the Agent to the
Borrower and the Lenders.
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
“Domestic Subsidiary” means any Subsidiary of the Borrower incorporated under
the laws of the United States of America, any state thereof or the District of
Columbia.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).
“Environmental Affiliate” means, with respect to any Person, any other Person
whose liability for any Environmental Claim such Person has retained, assumed or
otherwise become liable for (contingently or otherwise), either contractually or
by operation of law.
“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws.
6



--------------------------------------------------------------------------------



“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar written communication by any other Person alleging potential
liability for investigatory costs, cleanup costs, governmental response costs,
natural resources damages, property damages, personal injuries, fines or
penalties arising out of, based on or resulting from (a) the presence, or
release into the environment, of any Material of Environmental Concern at any
location, whether or not owned by such Person or (b) circumstances forming the
basis of any violation, or alleged violation of any Environmental Law.
“Environmental Laws” means all federal, state, local and foreign laws and
regulations relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata), including without limitation, laws
and regulations relating to emissions, discharges, releases or threatened
releases of hazardous or toxic materials, or otherwise relating to the
manufacture, processing, distribution, use treatment, storage, disposal,
transport or handling of hazardous or toxic materials.
“ERISA” means the Employment Retirement Income Security Act of 1974, as amended
from time to time. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
“ERISA Controlled Group” means a group consisting of any ERISA Person and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control with such Person that,
together with such Person, are treated as a single employer under regulations of
the PBGC.
“ERISA Person” has the meaning set forth in Section 3(9) of ERISA for the term
“person.”
“ERISA Plan” means (a) any Plan that (i) is not a Multiemployer Plan and (ii)
has Unfunded Benefit Liabilities in excess of $1,000,000 and (b) any Plan that
is a Multiemployer Plan.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum determined by
reference to the rate calculated by the Intercontinental Exchange Benchmark
Administration Ltd (ICE) (or the successor thereto if the ICE Benchmark
Administration is no longer making such a rate available) as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
as the London interbank offered rate (“LIBOR”) for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period; provided that, if the Eurodollar Rate would be less than 0.75%
based on the foregoing calculation, such rate shall be deemed to be 0.75% for
purposes of this Agreement.
7



--------------------------------------------------------------------------------



“Eurodollar Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.08(a)(ii).
“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by it; provided
that, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.
“GAAP” means generally accepted accounting principles in the United States
specifically as applied in the preparation of the financial statements referred
to in Section 4.01(e).
“Indebtedness” of any Person means, without duplication, (a) all indebtedness
(including principal, interest, fees and charges) of such Person for borrowed
money or for the deferred purchase price (or a portion thereof) of property or
services (other than trade payables incurred in the ordinary course of business
of such Person), (b) all indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument, (c) the principal component of all Capitalized
Lease Obligations of such Person, (d) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (e) all indebtedness of any other Person secured by
any Lien on any property owned by such Person, whether or not
8



--------------------------------------------------------------------------------



such indebtedness has been assumed, (f) payment obligations under any interest
rate protection agreements (including without limitation, any interest rate
swaps, caps, floors, collars and similar agreements) and currency swaps and
similar agreements, (g) payment obligations under any facility for the sale or
financing of receivables and (h) any indebtedness of any other Person of the
character referred to in clauses (a) through (g) with respect to which such
Person has become liable by way of any guarantee, similar contingent obligation
or other arrangement which has the effect of assuring payment.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, with respect to Eurodollar Rate Advances, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, as the Borrower may, upon notice received by the Agent not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:
(i) the Borrower may not select any Interest Period that ends after the Maturity
Date;
(ii) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;
(iii) [Reserved];
(iv) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(v) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Borrower in connection with any receivables securitization
program and paid to the Borrower or its Subsidiaries, as reduced by the
aggregate amounts received by such investors from the payment of receivables and
applied to reduce such invested amounts.
“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization,
9



--------------------------------------------------------------------------------



liquidation or similar proceeding or a Bail-In Action, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Parent Company, or such Lender or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment.
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 9.07.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preferential payment
arrangement, priority or other security agreement of any kind or nature
whatsoever, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same effect as
any of the foregoing and the filing of any financing statement of similar
instrument under the Uniform Commercial Code or comparable law of any
jurisdiction, domestic or foreign.
“Margin Stock” has the meaning provided such term in Regulation U.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
condition (financial or otherwise) or operations of the Borrower and its
Subsidiaries taken as a whole or (b) the ability of the Borrower to perform, or
of the Agent or any of the Lenders to enforce, any of the Obligations.
“Material Subsidiary” means each Subsidiary of the Borrower which meets any of
the following conditions: (a) the Borrower and its other Subsidiaries,
investments in and advances to such Subsidiary exceed 10% of the total assets of
the Borrower and its Subsidiaries consolidated as of the end of the most
recently completed fiscal year, (b) the Borrower's and its other Subsidiaries’
proportionate share of the total assets (after intercompany eliminations) of
such Subsidiary exceeds 10% of the total assets of the Borrower and its
Subsidiaries consolidated as of the end of the most recently completed fiscal
year, or (c) the Borrower's and its other Subsidiaries' equity in the income
from the continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principles (excluding non-recurring
items and special charges) of such Subsidiary exceeds 10% of such income of the
Borrower and its Subsidiaries consolidated for the most recently completed
fiscal year.
“Materials of Environmental Concern” means all chemicals, pollutants,
contaminants, wastes and otherwise hazardous or toxic substances, petroleum and
petroleum products regulated by applicable Environmental Laws.
“Maturity Date” means April 8, 2021.
“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
“Moody's” means Moody's Investors Service Inc.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.
“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.17 in substantially
the form of Exhibit A
10



--------------------------------------------------------------------------------



hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Advances made by such Lender to the Borrower.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Obligations” means all amounts owing to the Agent or any Lender (whether a
contingent obligation or otherwise) pursuant to the terms of this Agreement or
any Note.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.
“Participant” has the meaning assigned to such term in clause (d) of Section
9.07.
“Participant Register” has the meaning assigned to such term in clause (d) of
Section 9.07.
“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any employee benefit plan, covered by Title IV of ERISA, the
funding requirements of which: (a) were the responsibility of the Borrower or a
member of its ERISA Controlled Group at any time within the five years
immediately preceding the date hereof, (b) are currently the responsibility of
the Borrower or a member of its ERISA Controlled Group, or (c) hereafter become
the responsibility of the Borrower or a member of its ERISA Controlled Group,
including any such plans as may have been, or may hereafter be, terminated for
whatever reason.
“Potential Defaulting Lender” means, at any time, a Lender (i) as to which an
event of the kind referred to in the definition of “Lender Insolvency Event” has
occurred and is continuing in respect of any Subsidiary of such Lender, (ii) as
to which the Agent has in good faith determined and notified the Borrower that
such Lender or its Parent Company or a Subsidiary thereof has notified the
Agent, or has stated publicly, that it will not comply with its funding
obligations under any other loan agreement or credit agreement or other
similar/other financing agreement unless such Lender has notified the Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing) or (iii) that has, or
whose Parent Company has, a non-investment grade rating from Moody’s or S&P or
another nationally recognized rating agency. Any determination that is made that
a Lender is a Potential Defaulting Lender under any of clauses (i) through (iii)
above will be made by the Agent in its sole discretion acting in good faith. The
Agent will promptly send to all parties hereto a copy of any notice to the
Borrower provided for in this definition.
“Principal Property” means any manufacturing plant or manufacturing facility (in
each case taken as a whole) which is (a) owned by the Borrower or any Principal
Subsidiary, (b) located within the continental United States, and (c) in the
opinion of the Board of Directors of the
11



--------------------------------------------------------------------------------



Borrower, material to the total business conducted by the Borrower and the
Principal Subsidiaries taken as a whole.
“Principal Subsidiary” means any Subsidiary of the Borrower (a) substantially
all the property of which is located within the continental United States and
(b) which owns any Principal Property; provided that the term “Principal
Subsidiary” shall not include any such Subsidiary which is principally engaged
in leasing or in financing receivables, or which is principally engaged in
financing the Borrower's operations outside the continental United States of
America.
“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody's, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower.
For purposes of the foregoing, (a) if only one of S&P and Moody's shall have in
effect a Public Debt Rating, the Applicable Margin shall be determined by
reference to the available rating; (b) if neither S&P nor Moody's shall have in
effect a Public Debt Rating, the Applicable Margin will be set in accordance
with Level 5 under the definition of “Applicable Margin”; (c) if the ratings
established by S&P and Moody's shall fall within different levels, the
Applicable Margin shall be based upon the higher rating; (d) if any rating
established by S&P or Moody's shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (e) if S&P or Moody's shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody's, as the case may be, shall refer to the then
equivalent rating by S&P or Moody's, as the case may be.
“Ratable Share” of any amount means, with respect to any Lender at any time such
Lender’s pro rata share of such amount determined based on such Lender’s
Commitments at such time or, if the Commitments have been terminated, such
Lender’s Advances at such time.
“Register” has the meaning specified in Section 9.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” has the meaning set forth in Section 4043(b) of ERISA (other
than a Reportable Events as to which the provision of 30 days' notice to the
PBGC is waived under applicable regulations), or is the occurrence of any of the
events described in Section 4062(e) or 4063(a) of ERISA.
“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the aggregate amount of the Commitments of all
Lenders, provided that if any Lender shall be a Defaulting Lender at such time,
there shall be excluded from the determination of Required Lenders at such time
the Commitments of such Lender at such time.
“Responsible Officer” means the Chief Financial Officer, the Chief Accounting
Officer, the Treasurer or any Assistant Treasurer of the Borrower.
“Restricted Subsidiary” means, for purposes of Section 5.02(d) hereof, a
wholly-owned Subsidiary of the Borrower substantially all of the assets of which
are located in the United States (excluding territories or possessions) and
which owns a Principal Property; provided however, that
12



--------------------------------------------------------------------------------



the term Restricted Subsidiary shall not include any Subsidiary that is
principally engaged in (a) the business of financing; (b) the business of
owning, buying, selling, leasing, dealing in or developing real property; or (c)
the business of exporting goods or merchandise from or importing goods or
merchandise into the United States.
“S&P” means S&P Global Ratings.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any EU Member State or Her
Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is or
whose government is the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any EU
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons.
“SPC” has the meaning specified in Section 9.07(g) hereto.
“Subsidiary” means, with respect to any Person, any corporation or other entity
in which such Person has ownership or control sufficient under GAAP to require
such corporation or entity to be consolidated with such Person for financial
reporting purposes.
“Termination Event” means (a) a Reportable Event, or (b) the initiation of any
action by the Borrower, any member of the Borrower's ERISA Controlled Group or
any ERISA Plan fiduciary to terminate an ERISA Plan or the treatment of an
amendment to an ERISA Plan as a termination under ERISA, or (c) the institution
of proceedings by the PBGC under Section 4042 of ERISA to terminate an ERISA
Plan or to appoint a trustee to administer any ERISA plan, except, in any such
case, where the result thereof could not reasonably be expected to have a
Material Adverse Effect.
“Type” means, as to any Advance, its nature as a Base Rate Advance or a
Eurodollar Rate Advance.
“Unfunded Benefit Liabilities” means with respect to any Plan at any time, the
amount (if any) by which (a) the present value of all benefit liabilities under
such Plan as defined in Section 4001(a)(16), of ERISA, exceeds (b) the fair
market value of all Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plan (on the basis of the interest
rate and other assumptions used to determine the current liabilities of the Plan
as required under Code Section 430.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
13



--------------------------------------------------------------------------------



SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.
SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01. Commitments. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make an Advance to the Borrower on
the Effective Date in a principal amount equal to its ratable portion of the
amount requested in the related Notice of Borrowing (but in any event, not to
exceed the amount of its Commitment). Amounts borrowed under this Section 2.01
and repaid or prepaid may not be reborrowed.
SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 1:00 P.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by telecopier. Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be made in writing or by electronic mail or telecopier in
substantially the form of Exhibit B hereto, specifying therein the requested (i)
date of such Borrowing, (ii) Type of Advances comprising such Borrowing, (iii)
aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance. Each Lender shall, before 3:00 P.M. (New York City time) on the date of
such Borrowing, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, such Lender’s ratable
portion of such Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower at the Agent’s address referred
to in Section 9.02.
(b) Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.09 or 2.13.
(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.
14



--------------------------------------------------------------------------------



(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the higher of (A) the
interest rate applicable at the time to the Advances comprising such Borrowing
and (B) the cost of funds incurred by the Agent in respect of such amount and
(ii) in the case of such Lender, the Federal Funds Rate. If such Lender shall
repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.
(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
SECTION 2.03. [Reserved].
SECTION 2.04. [Reserved] .
SECTION 2.05. Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.
SECTION 2.06. Termination or Reduction of the Commitments. (a) Prior to the
Effective Date, the Borrower shall have the right, upon at least three Business
Days’ notice to the Agent, to terminate in whole or reduce ratably in part the
Commitments of the Lenders, provided that each partial reduction shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof.
(b) All unused Commitments shall automatically terminate after the Advances are
made on the Effective Date.
SECTION 2.07. Repayment of Advances. The Borrower shall repay to the Agent for
the ratable account of the Lenders the aggregate principal amount of the
Advances outstanding on the Maturity Date.
SECTION 2.08. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the
15



--------------------------------------------------------------------------------



Applicable Margin in effect from time to time, payable in arrears on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each day that occurs during such Interest Period every
three months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.
(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Agent may, and upon the request of the Required Lenders shall,
require the Borrower to pay interest (“Default Interest”) on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above, provided, however, that following the
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable whether or not previously required by the Agent.
SECTION 2.09. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.08(a)(i) or (ii).
(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (New York time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Agent shall forthwith so notify the Borrower and the Lenders, whereupon
(A) the Borrower will, on the last day of the then existing Interest Period
therefor, either (x) prepay such Advances or (y) Convert such Advances into Base
Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.
(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.
(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, be Converted into Base Rate Advances and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
(f) If the rates calculated by the Intercontinental Exchange Benchmark
Administration Ltd (ICE) (or the successor thereto if the ICE Benchmark
Administration is no longer making such a rate
16



--------------------------------------------------------------------------------



available) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Agent from time to time) of the Intercontinental Exchange Benchmark
Administration Ltd (ICE) (or on any successor or substitute page of such
service) are unavailable:
(i) the Agent shall forthwith notify the applicable Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,
(ii) with respect to each Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and
(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
(g) Notwithstanding anything to the contrary in this Agreement, if the Agent
determines (which determination shall be conclusive absent manifest error), or
the Required Lenders notify the Agent (with a copy to the Borrower) that the
Required Lenders have determined, that:
(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because LIBOR is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or
(ii) the supervisor for the administrator of LIBOR or a governmental authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR shall no longer be made available, or used for
determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”),
then, after such determination by the Agent or receipt by the Agent of such
notice, as applicable, the Agent and the Borrower may amend this Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein) that has been
broadly accepted by the syndicated loan market in the United States in lieu of
LIBOR (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes (as defined below) and,
notwithstanding anything to the contrary in Section 9.01, any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Agent shall have posted such proposed amendment to all Lenders and the
Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to the Agent notice that such Required Lenders do not accept such
amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain LIBOR
Advances shall be suspended, (to the extent of the affected LIBOR Advances or
Interest Periods). Upon receipt of such notice, the Borrower may revoke any
pending request for a LIBOR Borrowing of, conversion to or continuation of LIBOR
Advances (to the extent of the affected LIBOR Advances or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Advances in the amount specified therein.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period,
17



--------------------------------------------------------------------------------



timing and frequency of determining rates and making payments of interest and
other administrative matters as may be appropriate, in the discretion of the
Agent, to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Agent in a manner substantially consistent with
market practice (or, if the Agent determines that adoption of any portion of
such market practice is not administratively feasible or that no market practice
for the administration of such LIBOR Successor Rate exists, in such other manner
of administration as the Agent determines in consultation with the Borrower).
SECTION 2.10. Optional Conversion of Advances. The Borrower of any Advance may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.09 and 2.13, Convert all
Advances of one Type comprising the same Borrowing made to the Borrower into
Advances of the other Type; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, and no
Conversion of any Advances shall result in more than six separate Borrowings.
Each such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted, and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower giving such notice.
SECTION 2.11. Prepayments of Advances. (a) The Borrower may, upon notice at
least two Business Days' prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding principal
amount of the Advances comprising part of the same Borrowing made to the
Borrower in whole or ratably in part, together with accrued interest to the date
of such prepayment on the principal amount prepaid; provided, however, that (x)
each partial prepayment of Advances shall be in an aggregate principal amount of
not less than $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate
Advance, the Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c). Amounts repaid or prepaid pursuant to this
Section 2.11 may not be reborrowed.
SECTION 2.12. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding, continuing, converting to or maintaining Eurodollar
Rate Advances (excluding for purposes of this Section 2.12 any such increased
costs resulting from (i) Taxes or Other Taxes (as to which Section 2.15 shall
govern) and (ii) changes in the basis of taxation of overall net income or
overall gross income by the United States or by the foreign jurisdiction or
state under the laws of which such Lender is organized or has its Applicable
Lending Office or any political subdivision thereof), then the Borrower shall
from time to time, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to the Borrower and the Agent by
such Lender, shall be conclusive and binding for all purposes, absent manifest
error.
18



--------------------------------------------------------------------------------



(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital is
increased by or based upon the existence of such Lender’s commitment to lend and
other commitments of such type, then, upon demand by such Lender (with a copy of
such demand to the Agent), the Borrower shall pay to the Agent for the account
of such Lender, from time to time as specified by such Lender, additional
amounts sufficient to compensate such Lender or such corporation in the light of
such circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend. A certificate as to such amounts submitted to the Borrower and the
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.
(c) For the avoidance of doubt, for the purposes of this Section 2.12, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of law) and (y)
all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority ) or the United
States or foreign regulatory authorities (whether or not having the force of
law), in each case pursuant to Basel III, shall in each case be deemed to be a
change in law regardless of the date enacted, adopted, issued, promulgated or
implemented.
SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such demand
be Converted into a Base Rate Advance and (b) the obligation of the Lenders to
make Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.
SECTION 2.14. Payments and Computations. (a) The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 1:00 P.M. (New York City time) on the day when due in Dollars to the
Agent at the applicable Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest, fees or commissions ratably (other than amounts
payable pursuant to Section 2.05(b)(ii), 2.05(c), 2.12, 2.15 or 9.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
(b) All computations of interest based on the Base Rate (other than as
calculated by reference to clauses (b) or (c) of the definition of Base Rate)
shall be made by the Agent on the basis of a year of 365 or 366 days, as the
case may be and all other computations of interest and of fees shall be made by
the Agent on the basis of a year of 360 days, in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest is payable. Each
19



--------------------------------------------------------------------------------



determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.
SECTION 2.15. Taxes. (a) Any and all payments by the Borrower hereunder or under
the Notes shall be made, in accordance with Section 2.14, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Lender and the Agent, taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender's Applicable Lending Office or any political subdivision thereof and (ii)
any United States withholding tax imposed under FATCA (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Notes being hereinafter referred to
as “Taxes”). If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note to any Lender or
the Agent, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.15) such Lender or the Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).
(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 2.15) imposed on or paid by such Lender or the Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender or the Agent (as the case may be) makes
written demand therefor.
20



--------------------------------------------------------------------------------



(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent. In the case of any payment hereunder or
under the Notes by or on behalf of the Borrower through an account or branch
outside the United States or by or on behalf of the Borrower by a payor that is
not a United States person, if the Borrower determines that no Taxes are payable
in respect thereof, the Borrower shall furnish, or shall cause such payor to
furnish, to the Agent, at such address, an opinion of counsel acceptable to the
Agent stating that such payment is exempt from Taxes. For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.
(e) (i) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Assumption pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by the Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
each of the Agent and the Borrower with two original Internal Revenue Service
forms W-8BEN, W-8BEN-E, W-8ECI or W-8IMY, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service (and such additional
documentation required thereby), certifying that such Lender is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or the Notes. If the form provided by a Lender at the time
such Lender first becomes a party to this Agreement indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Taxes unless and until such Lender provides
the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such form; provided, however, that, if at the date of
the Assignment and Assumption pursuant to which a Lender assignee becomes a
party to this Agreement, the Lender assignor was entitled to payments under
subsection (a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN
or W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.
(ii) If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Borrower, at the time or times prescribed by law and at
such time or times reasonably requested in writing by the Borrower, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested in writing by the Borrower as may be necessary for the
Borrower to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.
For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrower and the Agent shall treat (and the
Lenders hereby authorize the Agent to treat) this Agreement and any borrowings
outstanding as of the Effective Date under the Existing
21



--------------------------------------------------------------------------------



Credit Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
Solely for purposes of this Section 2.15(e)(ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.15(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.15(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as the Lender shall reasonably
request to assist the Lender to recover such Taxes.
(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
SECTION 2.16. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them;
provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to a Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim, subject to Section 9.05, with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation..
SECTION 2.17. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest
22



--------------------------------------------------------------------------------



payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.
(b) The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender's share thereof.
(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.
SECTION 2.18. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries, including without
limitation acquisitions. The Borrower will not request any Advance, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not directly or
indirectly use, the proceeds of any Advance (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or Anti-Money Laundering Laws, (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person or in any Sanctioned Country, in each case except to the extent
permissible for a Person in compliance with Sanctions or (c) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
SECTION 2.19. [Reserved].
SECTION 2.20. [Reserved].
SECTION 2.21. Defaulting Lenders.
(a) Notwithstanding anything to the contrary contained in this Agreement, any
payment of principal, interest, commitment fees or other amounts received by the
Agent for the account of any Defaulting Lender under this Agreement (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise) shall
be applied at such time or times as may be reasonably determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, as the Borrowers may request (so long as no Default
exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Agent; third, to the payment of any amounts owing
to the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fourth, so
23



--------------------------------------------------------------------------------



long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Advance in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Advances were made at a time when the applicable conditions
set forth in Article III were satisfied or waived, such payment shall be applied
solely to pay the Advances of all Non-Defaulting Lenders and Potential
Defaulting Lenders on a pro rata basis prior to being applied to the payment of
any Advances of such Defaulting Lender and provided further that any amounts
held as cash collateral for funding obligations of a Defaulting Lender shall be
returned to such Defaulting Lender upon the termination of this Agreement and
the satisfaction of such Defaulting Lender’s obligations hereunder. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.21 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(b) If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase that portion
of outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the Lenders in accordance with their Ratable Share (without giving
effect to Section 2.22(a)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender. 
SECTION 2.22. Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under
Section 2.12, or requires the Borrower to pay any Taxes or additional amounts to
any Lender or any governmental authority for the account of any Lender pursuant
to Section 2.15, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different Applicable Lending Office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.15, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.12 or the Borrower is required to pay additional amounts to any Lender
or any governmental authority for the account of any Lender pursuant to Section
2.15 and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.22(a), (ii) any Lender is
a Defaulting Lender or (iii) any Lender does not approve any consent, waiver or
amendment that (A) requires the approval of all affected Lenders in accordance
with the terms of Section 9.01 and (B) has been approved by the Required Lenders
(a “Non-Approving Lender”), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by,
24



--------------------------------------------------------------------------------



Section 9.07), all of its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:
(A) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 9.07;
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 9.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);
(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;
(D) such assignment does not conflict with applicable law; and
(E) in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01. Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:
(a) The Borrower shall have paid all fees required to be paid on or before the
Effective Date, and all reasonable expenses of the Agent to the extent invoiced
prior to the Effective Date.
(b) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:
(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and
(ii) No event has occurred and is continuing that constitutes a Default.
(c) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Notes) in sufficient copies for each Lender:
25



--------------------------------------------------------------------------------



(i) The Notes made by the Borrower to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.17.
(ii) Certified copies of the resolutions of the Board of Directors (or
equivalent body) of the Borrower approving this Agreement and the Notes to be
delivered by it, and of its by-laws and certificate of incorporation, together
with all amendments thereto, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and such Notes.
(iii) A certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of each of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign this Agreement and the Notes and the
other documents to be delivered by it hereunder.
(iv) A favorable opinion of David A. Woodmansee, Assistant General Counsel for
the Borrower, substantially in the form of Exhibit D hereto and as to such other
matters as any Lender through the Agent may reasonably request.
(v) A favorable opinion of Jones Day, counsel for the Borrower, in form and
substance satisfactory to the Agent.
(d) The Agent shall have received on or before the Effective Date (i) a
counterpart of this Agreement signed on behalf of each party hereto and (ii) a
copy of a good standing certificate issued by the Secretary of State of the
jurisdiction of the Borrower’s jurisdiction of incorporation.
(e) The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
Anti-Money Laundering Laws, including the PATRIOT Act, requested at least three
Business Days prior to the Effective Date.
SECTION 3.02. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Agent, designates as the proposed Effective Date specifying its objection
thereto. The Agent shall promptly notify the Lenders of the occurrence of the
Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a) Corporate Status. The Borrower and each Domestic Subsidiary (i) is a duly
organized and validly existing corporation in good standing under the laws of
the jurisdiction of its incorporation, (ii) has the corporate power and
authority to own its property and assets and to transact the business in which
it is engaged or presently proposes to engage and (iii) has duly qualified and
is authorized to do business and is in good standing as a foreign corporation in
every jurisdiction (other than
26



--------------------------------------------------------------------------------



the jurisdiction of its incorporation) in which it owns or leases real property
or in which the nature of its business requires it to be so qualified, except
where the failure to so qualify, individually or in the aggregate, may not
reasonably be expected to have a Material Adverse Effect.
(b) Corporate Power and Authority. The Borrower has the corporate power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and the Notes to be delivered by it and has taken all necessary
corporate action to authorize the execution, delivery and performance by the
Borrower of this Agreement and such Notes. The Borrower has duly executed and
delivered this Agreement, and this Agreement and each Note to be delivered by it
constitutes, its legal, valid and binding obligation, enforceable in accordance
with its terms, except as enforcement thereof may be subject to (i) the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
law affecting creditors' rights generally and (ii) general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).
(c) No Violation. Neither the execution, delivery or performance by the Borrower
of this Agreement and the Notes to be delivered by it, nor compliance by it with
the terms and provisions thereof nor the consummation of the financing
transactions contemplated thereby, (i) will contravene any applicable provision
of any law, statute, rule, regulation, order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict or be inconsistent
with or result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Borrower or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, agreement or other instrument
to which the Borrower or any of its Subsidiaries is a party or by which it or
any of its property or assets is bound or to which it may be subject or (iii)
will violate any provision of the certificate of incorporation or by-laws of the
Borrower.
(d) Litigation. Except as set forth in Schedule 4.01(d), there are no actions,
suits or proceedings, or any governmental investigation or any arbitration, in
each case pending or, to the knowledge of the Borrower, threatened which,
individually or in the aggregate, may reasonably be expected to result in a
Material Adverse Effect and no material adverse change has occurred with respect
to any of the matters set forth in Schedule 4.01(d).
(e) Financial Statements; Financial Condition; etc. The audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries as at
December 31, 2019, heretofore delivered to the Lenders were prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present the consolidated financial condition and the results of
operations of the entities covered thereby on the date and for the period
covered thereby, except as disclosed in the notes thereto.
(f) Material Adverse Change. Since December 31, 2019, there has not occurred and
there does not exist any event, act, condition or liability which has had, or
may reasonably be expected to have, a Material Adverse Effect.
(g) Use of Proceeds; Margin Regulations. All proceeds of each Advance will be
used by the Borrower only in accordance with the provisions of Section 2.18.
Neither the making of any Advance nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulations U or X.
(h) Governmental Approvals. No order, consent, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required for the due execution, delivery and performance of this Agreement or
the Notes or the consummation of any of the transactions contemplated thereby.
27



--------------------------------------------------------------------------------



(i) Tax Returns and Payments. The Borrower and each of its Subsidiaries has
filed all tax returns required to be filed by it and has paid all taxes shown on
such returns and assessments payable by it which have become due, other than
those not yet delinquent or those that are in the aggregate adequately reserved
against in accordance with generally accepted accounting principles which are
being diligently contested in good faith by appropriate proceedings. Except as
set forth in Schedule 4.01(i), there are and will be no tax-sharing or similar
arrangements with any Person (other than the Borrower and its Subsidiaries).
(j) ERISA. The Borrower and each member of its ERISA Controlled Group have
fulfilled their obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan and are in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan. No such Person has (A) sought a
waiver of the minimum funding standard under Section 412 of the Internal Revenue
Code in respect of any Plan, (B) failed to make any contribution or payment to
any Plan or Multiemployer Plan, or made any amendment to any Plan, which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Internal Revenue Code that is (1) in excess of
$5,000,000 and (2) not discharged within 30 days of such failure to pay, or (C)
incurred any liability, where the liability would result in a Material Adverse
Effect, under Title IV of ERISA (other than a liability to the PBGC for premiums
under Section 4007 of ERISA).
(k) Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
(i) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended,
(ii) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or (ii) subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money.
(l) True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Borrower by a Responsible Officer in writing to
the Agent or any Lender on or prior to the Effective Date, for purposes of or in
connection with this Agreement or any of the transactions contemplated hereby
is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of the Borrower by a Responsible Officer in writing to
the Agent or any Lender will be, true and accurate in all material respects on
the date as of which such information is dated or furnished and not incomplete
by knowingly omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time. As of the Effective
Date, there are no facts, events, conditions or liabilities known to the
Borrower which, individually or in the aggregate, have or may reasonably be
expected to have a Material Adverse Effect.
(m) Environmental Matters. (i) Except as set forth in Schedule 4.01(m), (A) each
of the Borrower, each of its Affiliates and, to the best of the Borrower's
actual knowledge, each of its other Environmental Affiliates are in compliance
with all applicable Environmental Laws except where noncompliance, individually
or in the aggregate, may not reasonably be expected to have a Material Adverse
Effect, (B) each of the Borrower, each of its Affiliates, and, to the best of
the Borrower's actual knowledge, each of its other Environmental Affiliates has
all Environmental Approvals required to operate its business as presently
conducted or as reasonably anticipated to be conducted except where the failure
to obtain any such Environmental Approval, individually or in the aggregate, may
not reasonably be expected to have a Material Adverse Effect, (C) neither the
Borrower, any of its Affiliates, nor, to the best of the Borrower's actual
knowledge, any of its other Environmental Affiliates has received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Borrower, such Affiliate or such
Environmental Affiliate is not in full compliance with all Environmental Laws
and where such noncompliance, individually or in the aggregate, may reasonably
be expected to have a Material Adverse Effect, and (D) to the best of the
Borrower's actual knowledge, there
28



--------------------------------------------------------------------------------



are no circumstances that may prevent or interfere with such full compliance in
the future except where such noncompliance, individually or in the aggregate,
may not reasonably be expected to have a Material Adverse Effect.
(ii) Except as set forth in Schedule 4.01(d), there is no Environmental Claim
pending or threatened against the Borrower, any of its Affiliates or, to the
best of the Borrower's actual knowledge, its other Environmental Affiliates,
which, individually or in the aggregate, may reasonably be expected to have a
Material Adverse Effect.
(iii) Except as set forth in Schedule 4.01(m), there are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the release, emission, discharge or disposal of any Material
of Environmental Concern, that could form the basis of any Environmental Claims
against the Borrower, any of its Affiliates or, to the best of the Borrower's
actual knowledge, any of its other Environmental Affiliates, which Environmental
Claims, individually or in the aggregate, may reasonably be expected to have a
Material Adverse Effect.
(iv) Without in any way limiting the generality of the foregoing, except as
disclosed in Schedule 4.01(m), (A) there are no on-site or off-site locations in
which the Borrower, any of its Affiliates or, to the best of the Borrower's
actual knowledge, any of its other Environmental Affiliates has stored, disposed
or arranged for the disposal of Materials of Environmental Concern, (B) there
are no underground storage tanks located on property owned or leased by the
Borrower, any of its Affiliates or, to the best of the Borrower's actual
knowledge, any of its other Environmental Affiliates, (C) there is no asbestos
contained in or forming part of any building, building component, structure or
office space owned or leased by the Borrower, any of its Affiliates or, to the
best of the Borrower's actual knowledge, any of its other Environmental
Affiliates, and (D) no polychlorinated biphenyls (PCBs) are used or stored at
any property owned or leased by the Borrower, any of its Affiliates or, to the
best of the Borrower's actual knowledge, any of its other Environmental
Affiliates, in each case the consequences of which may reasonably be expected to
have a Material Adverse Effect.
(v) For purposes of this Section 4.01(m), “actual” knowledge means knowledge of
a Responsible Officer.
(n) Ownership of Property. The Borrower and each of its Subsidiaries has good
and marketable fee simple title to or valid leasehold interests in all of the
real property owned or leased by the Borrower or such Subsidiary and good title
to all of their personal property, except where the failure to hold such title
or leasehold interests, individually or in the aggregate, may not reasonably be
expected to have a Material Adverse Effect. The personal and real property owned
by the Borrower and its Subsidiaries is not subject to any Lien of any kind
except Liens permitted hereby. The Borrower and its Subsidiaries enjoy peaceful
and undisturbed possession under all of their respective leases except where the
failure to enjoy such peaceful and undisturbed possession, individually or in
the aggregate, may not reasonably be expected to have a Material Adverse Effect.
(o) No Default. The Borrower is not in default under or with respect to any
agreement, instrument or undertaking to which it is a party or by which it or
any of its property is bound in any respect which may reasonably be expected to
result in a Material Adverse Effect. No Default exists.
(p) Licenses, etc. The Borrower and each of its Subsidiaries have obtained and
hold in full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditations, easements, rights of way and
other rights, consents and approvals which are necessary for
29



--------------------------------------------------------------------------------



the operation of their respective businesses as presently conducted, except
where the failure to obtain and hold the same, individually or in the aggregate,
may not reasonably be expected to have a Material Adverse Effect.
(q) Compliance With Law. The Borrower and each of its Subsidiaries is in
compliance with all laws, rules, regulations, orders, judgments, writs and
decrees except where such non-compliance, individually or in the aggregate, may
not reasonably be expected to have a Material Adverse Effect.
(r) Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents in all material respects with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions, and the Borrower, its Subsidiaries and
their respective directors, officers and employees and to the knowledge of the
Borrower its agents, are in compliance with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions in all material respects. None of (a)
the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.


ARTICLE V
COVENANTS OF THE BORROWER
SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder:
(a) Information Covenants. The Borrower shall furnish to each Lender:
(i) Quarterly Financial Statements. Within 60 days after the close of each
quarterly accounting period in each fiscal year of the Borrower (other than the
final quarter), the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such quarterly period and the related consolidated
statements of income, cash flow and retained earnings for such quarterly period
and for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and in each case setting forth comparative figures for the
related periods in the prior fiscal year.
(ii) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Borrower, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income, cash flow and retained earnings for such fiscal year,
setting forth comparative figures for the preceding fiscal year and, with
respect to such consolidated financial statements, certified with an unqualified
opinion by independent certified public accountants of recognized national
standing selected by the Borrower.
(iii) Officer's Certificate. At the time of the delivery of the financial
statements under clauses (i) and (ii) above, a certificate of the chief
financial officer or treasurer of the Borrower which certifies (A) that such
financial statements fairly present the financial condition and the results of
operations of the Borrower and its Subsidiaries on the dates and for the periods
indicated in accordance with generally accepted accounting principles, subject,
in the case of
30



--------------------------------------------------------------------------------



interim financial statements, to normally recurring year-end adjustments, (B)
that such officer has reviewed the terms of this Agreement and has made, or
caused to be made under his or her supervision, a review in reasonable detail of
the business and condition of the Borrower and its Subsidiaries during the
accounting period covered by such financial statements, and that as a result of
such review such officer has concluded that no Default has occurred during the
period commencing at the beginning of the accounting period covered by the
financial statements accompanied by such certificate and ending on the date of
such certificate or, if any Default has occurred, specifying the nature and
extent thereof and, if continuing, the action the Borrower proposes to take in
respect thereof and (C) in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP. Such certificate shall be
substantially in the form of Exhibit E.
(iv) Notice of Default. Promptly after the Borrower obtains knowledge of the
occurrence of any Default, a certificate of the chief financial officer or
treasurer of the Borrower specifying the nature thereof and the Borrower's
proposed response thereto.
(v) Litigation. Promptly after (i) the occurrence thereof, notice to the
institution of or any development in any action, suit or proceeding or any
governmental investigation or any arbitration, before any court or arbitrator or
any governmental or administrative body, agency or official, against the
Borrower, any of its Subsidiaries or any material property of any thereof which,
individually or in the aggregate, may reasonably be expected to have a Material
Adverse Effect, or (ii) actual knowledge thereof, notice of the threat of any
such action, suit, proceeding, investigation or arbitration.
(vi) ERISA. (A) As soon as possible and in any event within 10 days after the
Borrower or any member of its ERISA Controlled Group knows, or has reason to
know, that: (1) any Termination Event with respect to a Plan has occurred or
will occur, or (2) any condition exists with respect to a Plan which presents a
material risk of termination of the Plan or imposition of an excise tax or other
liability on the Borrower or any member of its ERISA Controlled Group which
might have a Material Adverse Effect on the Borrower, or (3) the Borrower or any
member of its ERISA Controlled Group has applied for a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code or Section 302
of ERISA, or (4) the Borrower or any member of its ERISA Controlled Group has
engaged in a “prohibited transaction”, as defined in Section 4975 of the
Internal Revenue Code or as described in Section 406 of ERISA, that is not
exempt under Section 4975 of the Internal Revenue Code and Section 408 of ERISA,
or (5) any condition exists with respect to a Multiemployer Plan which presents
a material risk of a complete or partial withdrawal (as described in Section
4203 or 4205 of ERISA) by the Borrower or any member of its ERISA Controlled
Group from a Multiemployer Plan whereupon potential liability exceeds
$50,000,000, or (6) the Borrower or any member of its ERISA Controlled Group is
in “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan, or (7) a Multiemployer Plan is in
“reorganization” (as defined in Section 418 of the Internal Revenue Code or
Section 4241 of ERISA) or is “insolvent” (as defined in Section 4245 of ERISA),
or (8) the potential withdrawal liability (as determined in accordance with
Title IV of ERISA) of the Borrower and the members of its ERISA Controlled Group
with respect to all Multiemployer Plans with respect to which any condition
exists which presents a material risk of a complete or partial withdrawal (as
described in Section 4203 or 4205 of ERISA) from such Multiemployer Plan has
increased to an amount in excess of $75,000,000 or (9) there is an action
brought against the Borrower or any member of its ERISA Controlled Group under
Section 502 of ERISA with respect
31



--------------------------------------------------------------------------------



to its failure to comply with Section 515 of ERISA, a certificate of the chief
financial officer or treasurer of the Borrower setting forth the details of each
of the events described in clauses (1) through (9) above as applicable and the
action which the Borrower or the applicable member of its ERISA Controlled Group
proposes to take with respect thereto, together with a copy of any notice or
filing from the PBGC or which may be required by the PBGC or other agency of the
United States government with respect to each of the events described in clauses
(1) through (9) above, as applicable.
(B) As soon as possible and in any event within five Business Days after the
receipt by the Borrower or any member of its ERISA Controlled Group of a demand
letter from the PBGC notifying the Borrower or such member of its ERISA
Controlled Group of its final decision finding liability and the date by which
such liability must be paid, a copy of such letter, together with a certificate
of the chief financial officer or treasurer of the Borrower setting forth the
action which the Borrower or such member of its ERISA Controlled Group proposes
to take with respect thereto.
(vii) SEC Filings. Promptly upon the filing thereof, copies of all regular and
periodic financial information, proxy materials and other information and
reports, if any, which the Borrower shall file with the Securities and Exchange
Commission (or any successor thereto) or any governmental agencies substituted
therefore or promptly upon the mailing thereof, copies of such documents,
material, information and reports which the Borrower shall send to or generally
make available to its stockholders.
(viii) Environmental. Unless prohibited by any applicable law, rule, regulation,
order, writ, injunction or decree of, or agreement with, any court or
governmental instrumentality, or in the case of an Environmental Affiliate which
is not otherwise an Affiliate of the Borrower, any contractual undertaking the
primary purpose of which was other than to prohibit the disclosure of such
information, promptly and in any event within ten Business Days after the
existence of any of the following conditions, a certificate of an Authorized
Officer of the Borrower specifying in detail the nature of such condition and
the Borrower's, Affiliate's or Environmental Affiliate's proposed response
thereto: (A) the receipt by the Borrower, any of its Affiliates, or, to the best
of its actual knowledge, any of its other Environmental Affiliates of any
written communication, whether from a governmental authority, citizens group,
employee or otherwise, that alleges that such Person is not in compliance with
applicable Environmental Laws and such noncompliance, individually or in the
aggregate, may reasonably be expected to have a Material Adverse Effect, (B) the
Borrower, any of its Affiliates, or to the best of its actual knowledge, any of
its other Environmental Affiliates shall obtain knowledge that there exists any
Environmental Claim pending or threatened against such Person, which,
individually or in the aggregate, may reasonably be expected to have a Material
Adverse Effect, or (C) any release, emission, discharge or disposal of any
Material of Environmental Concern that could form the basis of any Environmental
Claim against the Borrower, any of its Affiliates or any of its other
Environmental Affiliates, which Environmental Claim, individually or in the
aggregate, may reasonably be expected to have a Material Adverse Effect. For
purposes of this clause (viii), “actual” knowledge shall have the meaning
provided by Section 4.01(m)(v).
(ix) Other Information. From time to time with reasonable promptness, such other
information or documents (financial or otherwise) as the Agent or any Lender
through the Agent may reasonably request.
32



--------------------------------------------------------------------------------



In lieu of furnishing to the Agent paper copies of the documents required to be
delivered pursuant to Sections 5.01(a)(i), (ii), (v) and (vii), to the extent
such documents are filed with the SEC or, in the case of clause (vii), posted on
the Borrower’s Internet website, the documents shall be deemed to have been
delivered on the date on which the Borrower posts such documents on its Internet
website or on the SEC’s EDGAR system. Notwithstanding the foregoing, the
Borrower shall deliver paper copies of such documents to any Lender that
requests the Borrower to deliver such paper copies.
(b) Books, Records and Inspections. The Borrower shall, and shall cause each of
its Domestic Subsidiaries to, keep proper books of record and account in which
full, true and correct entries in conformity with generally accepted accounting
principles and all requirements of law shall be made of all dealings and
transactions in relation to its business and activities. The Borrower shall, and
shall cause each of its Subsidiaries to, permit officers and designated
representatives of any Lender to visit and inspect any of the properties of the
Borrower or any of its Subsidiaries, and to examine the books of record and
account of the Borrower or any of its Subsidiaries, and discuss the affairs,
finances and accounts of the Borrower or any of its Subsidiaries with, and be
advised as to the same by, its and their officers and independent accountants,
all upon reasonable notice, at such reasonable times and to such reasonable
extent as such Lender may desire, provided any information obtained as the
result of such inspection, examination or discussion shall be deemed to
constitute Confidential Information.
(c) Maintenance of Insurance. On and after the Effective Date until the Maturity
Date, the Borrower shall, and shall cause each of its Subsidiaries to, maintain
with financially sound and reputable insurance companies or through
self-insurance programs consistent with past practices, insurance on itself and
its properties in at least such amounts (in such types and with such
deductibles) and against at least such risks as are customarily insured against
in the same general area by companies engaged in the same or a similar business
similarly situated.
(d) Taxes. (i) The Borrower shall pay or cause to be paid or discharged, and
shall cause each of its Subsidiaries to pay or cause to be paid or discharged,
when due, all taxes, charges and assessments and all other lawful claims
required to be paid by the Borrower or such Subsidiaries, except as contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves have been established with respect thereto in accordance with generally
accepted accounting principles.
(ii) Except as set forth in Schedule 5.01(d), the Borrower shall not, and shall
not permit any of its Subsidiaries to, file or consent to the filing of any
consolidated tax return with any Person (other than the Borrower and its
Subsidiaries).
(e) Corporate Franchises. The Borrower shall, and shall cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its patents, trademarks,
servicemarks, tradenames, copyrights, franchises, licenses, permits,
certificates, authorizations, qualifications, accreditations, easements, rights
of way and other rights, consents and approvals, except where the failure to so
preserve any of the foregoing (other than existence) may not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
(f) Compliance with Law. The Borrower shall, and shall cause each of its
Subsidiaries to, comply with all applicable laws, rules, statutes, regulations,
decrees and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of their
business and the ownership of their property, including, without limitation,
ERISA and all Environmental Laws, other than those the non-compliance with
which, individually or in the aggregate, may not reasonably be expected to have
a Material Adverse Effect. The Borrower shall maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and
33



--------------------------------------------------------------------------------



their respective directors, officers, employees and agents with Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions in all material
respects.
(g) Maintenance of Properties. The Borrower shall, and shall cause each of its
Subsidiaries to, ensure that its material properties used or useful in its
business are kept in good repair, working order and condition, normal wear and
tear excepted.
SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder:
(a) Liens. The Borrower shall not, and shall not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist, directly or indirectly, any Lien
on any of its or their property (whether real or personal, including, without
limitation, accounts receivable and inventory) or any interest it or they may
have therein, whether owned at the date hereof or hereafter acquired (unless, in
the case of any Lien of or upon the property of any of its Subsidiaries, all
obligations and indebtedness thereby secured are held by the Borrower or any of
its Subsidiaries); provided that the provisions of this Section 5.02(a) shall
not prevent or restrict the existence or creation of:
(i) liens for taxes or assessments or governmental charges or levies not then
due and delinquent or the validity of which is being contested in good faith;
and materialmen's, mechanic's, carrier's, workmen's, repairmen's, landlord's or
other like liens, or deposits to obtain the release of such liens;
(ii) pledges or deposits to secure public or statutory obligations or to secure
payment of workmen's compensation or to secure performance in connection with
tenders, leases of real property, or bids of contracts and pledges or deposits
made in the ordinary course of business for similar purposes;
(iii) licenses, easements, rights of way and other similar encumbrances, or
zoning or other restrictions as to the use of real properties, the existence of
which does not in the aggregate interfere with the operation of the business of
the Borrower or any Subsidiary thereof;
(iv) Liens of or upon any property or assets owned by any Subsidiary of the
Borrower existing on the date on which such Subsidiary first became a
Subsidiary, if such date is subsequent to the date hereof;
(v) Liens of or upon (A) any property or assets acquired by the Borrower or any
of its Subsidiaries (whether by purchase, merger or otherwise) after the date
hereof and not theretofore owned by the Borrower or any of its Subsidiaries), or
(B) improvements made on any property or assets now owned or hereafter acquired,
securing the purchase price thereof or created or incurred simultaneously with,
or within 180 days after, such acquisition or the making of such improvements or
existing at the time of such acquisition (whether or not assumed) or the making
of such improvements, if (x) such Lien shall be limited to the property or
assets so acquired or the improvements so made, (y) the amount of the
obligations or indebtedness secured by such Liens shall not be increased after
the date of the acquisition of such property or assets or the making of such
improvements, except to the extent improvements are made to such property or
assets after the date of the acquisition or the making of the initial
improvements, and (z) in each instance where the obligation or indebtedness
secured by such Lien constitutes an obligation or indebtedness of, or is assumed
by, the Borrower or any of its Subsidiaries, the principal amount of the
obligation or indebtedness secured by such Lien shall not exceed 100% of the
cost or fair value (which may be
34



--------------------------------------------------------------------------------



determined in good faith by the Board of Directors of the Borrower), whichever
is lower, of the property or assets or improvements at the time of the
acquisition or making thereof;
(vi) Liens arising under leases described on Schedule 5.02(a) hereof and
Capitalized Leases;
(vii) mortgages securing indebtedness of a Subsidiary of the Borrower owing to
the Borrower or to another Subsidiary of the Borrower;
(viii) Liens on property of a corporation existing at the time such corporation
is merged into or consolidated with the Borrower or any of its Subsidiaries or
at the time of a sale, lease or other disposition of the properties of a
corporation as an entirety or substantially as an entirety to the Borrower or
any of its Subsidiaries;
(ix) Liens on or other conveyances of property owned by the Borrower or any of
its Subsidiaries in favor of the United States of America or any State thereof,
or any department, agency or instrumentality or political subdivision of the
United States of America or any State thereof, or in favor of any other country,
or any political subdivision thereof, to secure partial, progress, advance or
other payments pursuant to any contract or statute or to secure any indebtedness
incurred for the purpose of financing all or any part of the purchase price or
the cost of construction of the property subject to such mortgages;
(x) Liens on accounts receivable sold to Eastman Chemical Financial Corporation,
a Delaware corporation and a wholly owned (directly or indirectly) special
purpose entity of the Borrower, arising under the Borrower's securitization
program existing on the date hereof or precautionary liens on accounts
receivable sold by the Borrower or any of its Subsidiaries to a third party
factor;
(xi) renewals, extensions or replacements of the Liens referred to in clauses
(iv) through (x) for amounts which shall not exceed the principal amount of the
obligations or indebtedness so renewed or replaced at the time of the renewal or
replacement thereof and applying only to the same property or assets theretofore
subject to such Liens;
(xii) Liens on cash collateral provided under the terms of this Agreement; and
(xiii) Liens (including Liens to secure judgments pending appeal) not otherwise
permitted by this Section 5.02(a) securing obligations of the Borrower or any
Subsidiary thereof in an aggregate principal amount outstanding at any one time
not to exceed an amount equal to 15% of Consolidated Net Tangible Assets at such
time.
(b) Restriction on Fundamental Changes. The Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into any merger or consolidation, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution),
discontinue its business or convey, lease, sell, transfer or otherwise dispose
of, in one transaction or series of transactions, all or substantially all of
the property of the Borrower, or, in the case of a Subsidiary of the Borrower,
the business or property of the Borrower and its Subsidiaries taken as a whole,
whether now or hereafter acquired; provided that any such merger or
consolidation shall be permitted if (i) the Borrower shall be the continuing
corporation (in the case of a merger or consolidation), or the successor, if
other than the Borrower, shall be a corporation organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia and such corporation shall expressly assume to the satisfaction of the
Agent the due and punctual performance and observance of all of the covenants
and obligations contained in this Agreement and the Notes to be
35



--------------------------------------------------------------------------------



performed by the Borrower, (ii) immediately after giving effect to such merger
or consolidation, no Default shall have occurred and be continuing, and (iii) on
the effective date of any such merger or consolidation occurring on or after the
Restatement Date, the covenant contained in Section 5.03, calculated on a pro
forma basis with respect to the twelve month period ending on such date, after
giving effect to such merger or consolidation with respect to the Borrower or
other obligor for the Advances and other obligations hereunder, shall be
satisfied; and provided, further that any majority-owned Subsidiary of the
Borrower may merge into or convey, sell, lease or transfer all or substantially
all of its assets to, the Borrower or any other majority-owned Subsidiary of the
Borrower. Pro forma compliance with Section 5.03 shall be determined in a manner
which includes appropriate adjustments to Consolidated Interest Expense and
Consolidated EBT, including, without limitation, adjustments designed to reflect
indebtedness incurred in connection with or in contemplation of such merger or
consolidation and interest expense for the twelve month period ending on the
date of such determination in respect thereof, and shall be demonstrated to the
reasonable satisfaction of the Agent.
(c) Sales and Leasebacks. The Borrower shall not, nor shall it permit any
Principal Subsidiary to, enter into any arrangement with any Person that
provides for the leasing to the Borrower or any Principal Subsidiary of any
Principal Property, which Principal Property has been or is to be sold or
transferred by the Borrower or such Principal Subsidiary to such Person, unless
the Borrower or such Principal Subsidiary would be entitled, pursuant to Section
5.02(a), to create, incur, assume or suffer to exist any Lien upon such property
securing Indebtedness; provided that the aggregate fair market value of all
properties subject to such arrangements shall not exceed at any time 10% of the
Consolidated Net Tangible Assets and provided further that from and after the
date on which such arrangement becomes effective the same shall be deemed for
all purposes under Section 5.02(a) to be Indebtedness secured by a Lien.
(d) Limitations on Restricted Subsidiary Debt. The Borrower shall not permit any
Restricted Subsidiary to incur or assume any Debt except:
(i) Debt that is or could be secured by a Lien permitted pursuant to Section
5.02(a);
(ii) Debt outstanding on the Effective Date;
(iii) Debt issued to and held by the Borrower or another Subsidiary;
(iv) Debt incurred by a Person prior to the time (A) such Person became a
Restricted Subsidiary, (B) such Person merges into or consolidates with a
Restricted Subsidiary or (C) another Restricted Subsidiary merges into or
consolidates with such Person (in a transaction in which such Person becomes a
Restricted Subsidiary), which Debt was not incurred in anticipation of such
transaction and was outstanding prior to such transaction;
(v) Debt incurred in the ordinary course of business and maturing within one
year; and
(vi) extensions, renewals or replacements of any of the foregoing;
provided, however, that the Borrower may permit a Restricted Subsidiary to incur
Debt as permitted by clauses (ii), (iv), (v) and (vi) of this Section 5.02(d)
only to the extent that the aggregate amount of such Debt of all Restricted
Subsidiaries does not exceed 15% of Consolidated Net Tangible Assets.
36



--------------------------------------------------------------------------------



(e) Use of Proceeds. The Borrower will not request any Borrowing, or use, or
permit its Subsidiaries and its or their respective directors, officers,
employees and agents to use, the proceeds of any Borrowing (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permissible for a Person in compliance with Sanctions, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will maintain a
ratio of Debt of the Borrower and its Subsidiaries on a Consolidated basis to
Consolidated EBITDA of the Borrower and its Subsidiaries (the “Leverage Ratio”)
for any four consecutive fiscal quarters of the Borrower (taken as one
accounting period), of not greater than 3.50 to 1.00; provided that, upon
written notice (such notice, an “Increase Leverage Notice”) to the Agent from
the Borrower that an acquisition with an aggregate consideration greater than or
equal to $300,000,000 has been consummated, the Borrower will be permitted to
maintain a Leverage Ratio of not greater than 4.00 to 1.00 for the period of
four consecutive fiscal quarters immediately following the consummation of such
acquisition; provided, further, that following such four consecutive fiscal
quarters for which the maximum Leverage Ratio is increased, the maximum Leverage
Ratio shall revert to 3.50 to 1.00 for not fewer than two fiscal quarters before
a subsequent Increase Leverage Notice is delivered to the Agent.
ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a) Failure to Make Payments. The Borrower shall (i) default in the payment when
due of any principal of the Advances, and such default shall continue unremedied
for one or more Business Days or (ii) default, and such default shall continue
unremedied for ten or more days, in the payment when due of any interest on the
Advances or (iii) default, and such default shall continue unremedied for 30 or
more days from the date of notice of such default, in the payment when due of
any fees or any other amounts owing hereunder; or
(b) Breach of Representation or Warranty. Any representation or warranty made by
the Borrower herein in any certificate or statement delivered pursuant hereto or
thereto shall prove to be false or misleading in any material respect on the
date as of which made or deemed made; or
(c) Breach of Covenants. The Borrower shall fail to perform or observe any
agreement, covenant or obligation arising under this Agreement (except those
described in subsections (a) or (b) above), and, if capable of being remedied,
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower by the Agent; provided that there shall be
deducted from such number of days any grace period utilized by the Borrower in
notifying the Agent of such Default pursuant to Section 5.01(a)(iv); or
(d) Default Under Other Agreements. The Borrower or any of its Subsidiaries
shall default in the payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) of any amount owing in respect of
any Indebtedness in the principal amount of $125,000,000 or more and such
default shall continue beyond any applicable grace period; or the Borrower
37



--------------------------------------------------------------------------------



or any of its Subsidiaries shall default in the performance or observance of any
obligation or condition with respect to any Indebtedness or any other event
shall occur or condition exist, if the effect of such default, event or
condition is to accelerate the maturity of any such Indebtedness or to permit
the holder or holders thereof, or any trustee or agent for such holders, to
accelerate the maturity of any such Indebtedness, unless, in each case, waived
by such holder or holders, or any such Indebtedness shall become or be declared
to be due and payable prior to its stated maturity other than as a result of a
regularly scheduled payment, and the principal amount of such Indebtedness
exceeds $125,000,000; or
(e) Bankruptcy, etc. (i) The Borrower or any Material Subsidiary shall commence
a voluntary case concerning itself under the Bankruptcy Code; or (ii) an
involuntary case is commenced against the Borrower or any Material Subsidiary
and the petition is not controverted within 30 days, or is not dismissed within
60 days, after commencement of the case; or (iii) a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of the Borrower or any Material Subsidiary or the Borrower or
any Material Subsidiary commences any other proceedings under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any Material Subsidiary or there
is commenced against the Borrower or any Material Subsidiary any such proceeding
which remains undismissed for a period of 60 days; or (iv) any order of relief
or other order approving any such case or proceeding is entered; or (v) the
Borrower or any Material Subsidiary is adjudicated insolvent or bankrupt; or
(vi) the Borrower or any Material Subsidiary suffers any appointment of any
custodian or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or (vii) the Borrower or any
Material Subsidiary makes a general assignment for the benefit of creditors; or
(viii) the Borrower or any Material Subsidiary shall fail to pay, or shall state
that it is unable to pay, or shall be unable to pay, its debts generally as they
become due; or (ix) the Borrower or any Material Subsidiary shall by any act or
failure to act consent to, approve of or acquiesce in any of the foregoing; or
(x) any corporate action is taken by the Borrower or any Material Subsidiary for
the purpose of effecting any of the foregoing; or
(f) ERISA. The Borrower or any member of its ERISA Controlled Group shall fail
to pay when due an amount or amounts aggregating in excess of $125,000,000 for
which it shall have become liable under Title IV of ERISA; or notice of intent
to terminate a Plan or Plans having aggregate Unfunded Benefit Liabilities in
excess of $100,000,000 shall be filed under Title IV of ERISA by the Borrower or
any member of its ERISA Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Plan or Plans having aggregate Unfunded Benefit
Liabilities in excess of $100,000,000 or a condition shall exist by reason of
which the PBGC would be entitled to obtain a decree adjudicating that any Plan
or Plans having aggregate Unfunded Benefit Liabilities in excess of $100,000,000
must be terminated; or there shall occur a complete or partial withdrawal from,
or a default within the meaning of Section 4219(c)(5) of ERISA with respect to,
one or more Multiemployer Plans which could cause the Borrower or one or more
members of the ERISA Controlled Group to incur a current payment obligation in
excess of $125,000,000 if not paid when due; or
(g) Judgments. One or more judgments or decrees in an aggregate amount of
$125,000,000 or more shall be entered by a court against the Borrower or any of
its Subsidiaries and (i) any such judgments or decrees shall not be stayed,
discharged, paid, bonded or vacated within 30 days or (ii) enforcement
proceedings shall be commenced by any creditor on any such judgments or decrees;
provided, however, that any such judgment or order shall not be an Event of
Default under this Section 6.01(g) if and for so long as (i) the amount of such
judgment or order is covered by a valid and binding policy of insurance, with
deductible or self-insured retention consistent with industry practices, between
the defendant and the insurer covering payment thereof and (ii) such insurer,
which shall be rated at least “A-”
38



--------------------------------------------------------------------------------



by A.M. Best Company, has been notified of, and has not disputed the claim made
for payment of, the amount of such judgment or order; or
(h) Change in Control. At any time on or after the Effective Date a Change in
Control shall have occurred.
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by written notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by written notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Bankruptcy Code, (A) the obligation of each Lender to make
Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.
ARTICLE VII
[Reserved].
ARTICLE VIII
THE AGENT
SECTION 8.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Citibank to act on its behalf as the Agent hereunder and authorizes the
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agent and the Lenders, and the Borrower shall not
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
SECTION 8.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.
SECTION 8.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent:
39



--------------------------------------------------------------------------------



(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders; provided that the Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Agent to liability or that is contrary to this Agreement or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any debtor relief law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any debtor relief law; and
(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.
(b) The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and Article VI), or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Agent in writing by a Borrower or a Lender.
(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.
SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
SECTION 8.05. Indemnification. (a) Each Lender severally agrees to indemnify the
Agent (to the extent not promptly reimbursed by the Borrower), from and against
such Lender's Ratable Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
40



--------------------------------------------------------------------------------



asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent's gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its Ratable Share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.
(b) The failure of any Lender to reimburse the Agent promptly upon demand for
its Ratable Share of any amount required to be paid by the Lenders to the Agent
as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse the Agent for its Ratable Share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse the
Agent for such other Lender's Ratable Share of such amount. Without prejudice to
the survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 8.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes. The Agent agrees to return to the Lenders their respective
Ratable Shares of any amounts paid under this Section 8.05 that are subsequently
reimbursed by the Borrower.
SECTION 8.06. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub‑agents appointed by the Agent. The Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Agent and any such sub‑agent, and shall apply to their respective activities in
connection with the syndication of the Commitments as well as activities as
Agent. The Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Agent acted with gross
negligence or willful misconduct in the selection of such sub‑agents.
SECTION 8.07. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Agent and, in consultation with the Borrower, appoint a successor. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
41



--------------------------------------------------------------------------------



(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder (except that in the case of any collateral
security held by the Agent on behalf of the Lenders, the retiring or removed
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent, and the retiring or removed Agent shall be discharged
from all of its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring or removed Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Agent was acting as Agent.
SECTION 8.08. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement or any related
agreement or any document furnished hereunder.
SECTION 8.09. Other Agents. Each Lender hereby acknowledges that no Arranger and
no syndication agent nor any other Lender designated as any “Agent” (other than
the Agent) on the signature pages or the cover hereof has any obligation,
responsibility or liability hereunder other than in its capacity as a Lender.
SECTION 8.10. Certain ERISA Matters. (a) Each Lender(x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower, that at least one
of the following is and will be true:
(i)such Lender is not using “plan assets”(within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the
Advances, the Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts),PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,
42



--------------------------------------------------------------------------------



(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager”(within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the Letters
of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Advances, the Commitments and this
Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Agent, in its sole discretion, and such Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower, that
the Agent is not a fiduciary with respect to the assets of such Lender involved
in such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Agent under
this Agreement or any documents related hereto).
A used in this Section:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


ARTICLE IX
MISCELLANEOUS
SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders affected thereby, do any of the following: (a) waive
any of the conditions specified in Section 3.01 or 3.02, (b) increase or extend
the Commitments of the Lenders or subject the Lenders to any additional
obligations, (c) reduce the principal of, or interest on, the Advances or any
fees or other amounts payable hereunder, (d) postpone any date fixed for any
payment of principal of, or interest on, the Advances or any
43



--------------------------------------------------------------------------------



fees or other amounts payable hereunder, (e) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder, (f) [reserved] or (g) amend this Section 9.01; and
provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note, (y) no amendment, waiver or consent with respect to, Section
9.07(g) shall, unless in writing and signed by each Lender that has granted a
funding option to an SPC in addition to the Lenders required above to take such
action, affect the rights or duties of such Lender or SPC under this Agreement
or any Note.
SECTION 9.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:
(i) if to the Borrower, to it at 200 South Wilcox Drive, Kingsport, Tennessee
37662, Attention of Treasurer (Facsimile No. 423-224-0165; Telephone No.
423-229-2000);
(ii) if to the Agent, to Citibank, N.A. at One Penns Way, Building Ops II, Floor
2, New Castle, Delaware 19720, Attention of Bank Loan Syndications; (Facsimile
No. (646) 274-5080 ; Telephone No. (302) 894-6010; Email:
AgencyABTFSupport@citi.com with a copy to GLAgentOfficeOps@citi.com);
(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender, as applicable, has notified the Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other
44



--------------------------------------------------------------------------------



communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.
(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
(d) Platform.
(i) The Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Lenders by posting the
Communications on DebtDomain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).
(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that the Borrower provides to the Agent pursuant to this
Agreement or the transactions contemplated therein which is distributed to the
Agent any Lender by means of electronic communications pursuant to this Section,
including through the Platform.
SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all reasonable due diligence, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Borrower further agrees to pay on demand all costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 9.04(a).
(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents,
partners and advisors (each, an
45



--------------------------------------------------------------------------------



“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) the
Notes, this Agreement, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of the Advances or (ii) the actual or alleged
presence of any Material of Environmental Concern on any property of the
Borrower or any of its Subsidiaries or any Environmental Claim or other
liability relating to any Environmental Law relating in any way to the Borrower
or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party's gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, shareholders or creditors
or an Indemnified Party or any other Person or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. The Borrower also agrees not to assert any claim for
special, indirect, consequential or punitive damages against the Agent, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances.
(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.09(d) or (e), 2.11 or 2.13, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Borrower
pursuant to Section 9.07(a), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (including loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. A certificate as to the amount of such compensation,
submitted to the Borrower and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.
(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.12, 2.15 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such set-off and
46



--------------------------------------------------------------------------------



application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.
SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and upon satisfaction of the conditions precedent set forth in Section 3.01
and thereafter shall be binding upon and inure to the benefit of the Borrower,
the Agent and each Lender and their respective successors and assigns, except
that the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of all of the Lenders (and any
other attempted assignment or transfer by the Borrower shall be null and void).
SECTION 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that (in each case with respect to any Commitment) any such
assignment shall be subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it (in each case
with respect to any Commitment) or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000 unless each of the Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.
47



--------------------------------------------------------------------------------



(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within five Business Days after having
received notice thereof;
(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Commitments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person or a holding company, investment vehicle or trust for or owned by
and operated for the primary benefit of a natural Person.
(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Advances in accordance with its Ratable Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its
48



--------------------------------------------------------------------------------



obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13 and 9.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of (and shall record in such register) the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Advances owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Agent, sell participations to any Person (other
than a natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Agent and Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 8.05 with respect to
any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to Section
9.01 that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.12 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant agrees to be subject to the
provisions of Section 2.22 as if it were an assignee under paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 8.05 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.15 as though it were a Lender.
Each Lender that sells a participation agrees, at the Borrower's request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.22 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.05 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.16 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or other obligations hereunder (the
“Participant Register”); provided that no Lender shall have any obligation
49



--------------------------------------------------------------------------------



to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant's
interest in any commitments, loans or its other obligations under this
Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that is organized under the laws of a jurisdiction outside of the United States
shall not be entitled to the benefits of Section 2.15 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority having
jurisdiction over such lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(g) Each Lender may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Advance that such Lender is obligated to
fund under this Agreement (and upon the exercise by such SPC of such option to
fund, such Lender's obligations with respect to such Advance shall be deemed
satisfied to the extent of any amounts funded by such SPC); provided, however,
that (i) such Lender's obligations under this Agreement (including, without
limitation, its Commitment to the Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement, (iv)
any such option granted to an SPC shall not constitute a commitment by such SPC
to fund any Advance, (v) neither the grant nor the exercise of such option to an
SPC shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including, without limitation,
its obligations under Section 2.15) and (vi) no SPC shall have any right to
approve any amendment or waiver of any provision of this Agreement or any Note,
or any consent to any departure by the Borrower therefrom, except to the extent
that such amendment, waiver or consent would reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such grant of funding option, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
grant of funding option. Each party to this Agreement hereby agrees that no SPC
shall be liable for any indemnity or payment under this Agreement for which a
Lender would otherwise be liable. In furtherance of the foregoing, each party
hereto hereby agrees (which agreements shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.
50



--------------------------------------------------------------------------------



SECTION 9.08. Confidentiality. Each of the Agent and the Lenders agree to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed on a confidential basis
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or any action or proceeding relating to this Agreement or the
enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder and credit insurers; (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or this Agreement or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to this Agreement; (h) with the consent of the Borrower; or
(i) to the extent such Confidential Information (x) becomes available to the
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or (y) becomes publicly available
other than as a result of a breach of confidentiality obligations known to the
Agent, such Lender. In addition, the Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agent or any Lender in connection with the administration of
this Agreement and the Commitments.
For purposes of this Section, “Confidential Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Agent, any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any of its Subsidiaries; provided
that, in the case of information received from the Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information.
SECTION 9.09. [Reserved].
SECTION 9.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.
SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or PDF
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” and words of like
import in this Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
51



--------------------------------------------------------------------------------



and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, further, that, without limiting the foregoing, upon
the request of the Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
SECTION 9.12. [Reserved] .
SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any Note shall affect any right
that the Agent or any Lender or may otherwise have to bring any action or
proceeding relating to this Agreement or any Note against the Borrower or its
properties in the courts of any jurisdiction. The Borrower hereby further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to the Borrower at its address specified
pursuant to Section 9.02. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction..
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
SECTION 9.14. [Reserved].
SECTION 9.15. [Reserved].
SECTION 9.16. Power of Attorney. Each Subsidiary of the Borrower may from time
to time authorize and appoint the Borrower as its attorney-in-fact to execute
and deliver (a) any amendment, waiver or consent in accordance with Section 9.01
on behalf of and in the name of such Subsidiary and (b) any notice or other
communication hereunder, on behalf of and in the name of such Subsidiary. Such
authorization shall become effective as of the date on which such Subsidiary
delivers to the Agent a power of attorney enforceable under applicable law and
any additional information to the Agent as necessary to make such power of
attorney the legal, valid and binding obligation of such Subsidiary.
SECTION 9.17. Patriot Act. Each Lender hereby notifies the Borrower and each
other obligor or grantor (each a “Loan Party”) that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”)), that it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of
52



--------------------------------------------------------------------------------



each Loan Party and other information that will allow such Lender to identify
each Loan Party in accordance with the Act.
SECTION 9.18. No Fiduciary Duties. The Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower and its Affiliates, on the one hand, and the
Agent, the Arrangers, the syndication agent, the Lenders and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agent, the Lenders and or respective Affiliates and no such duty will be deemed
to have arisen in connection with any such transactions or communications.
SECTION 9.19. [Reserved].
SECTION 9.20. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Affected Financial
Institution arising under this Agreement, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks,
53



--------------------------------------------------------------------------------



investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
SECTION 9.21. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
54



--------------------------------------------------------------------------------



EASTMAN CHEMICAL COMPANY


By: _______________________________
Name:
Title:


55



--------------------------------------------------------------------------------



CITIBANK, N.A.,
as Agent
By: _______________________________
Name:
Title:
Initial Lenders
CITIBANK, N.A.
By: _______________________________
Name:
Title:
JPMORGAN CHASE BANK, N.A.
By: _______________________________
Name:
Title:
BANK OF AMERICA, N.A.
By: _______________________________
Name:
Title:
MIZUHO BANK, LTD.
By: _______________________________
Name:
Title:
MORGAN STANLEY BANK, N.A.
By: _______________________________
Name:
Title:
TRUIST BANK
By: _______________________________
Name:
Title:

56



--------------------------------------------------------------------------------




SCHEDULE I
EASTMAN CHEMICAL COMPANY
364-DAY TERM LOAN CREDIT AGREEMENT
COMMITMENTS





Name of Initial LenderCommitmentCitibank, N.A.$50,000,000  Bank of America,
N.A.$50,000,000  JPMorgan Chase Bank, N.A.$50,000,000  Mizuho Bank,
Ltd.$50,000,000  Morgan Stanley Bank, N.A.$25,000,000  Truist
Bank$25,000,000  Total:$250,000,000  



        
        

--------------------------------------------------------------------------------




Schedule 4.01(d) – Disclosed Litigation
NONE


        
        

--------------------------------------------------------------------------------




Schedule 4.01(i) – Tax Sharing Agreements
NONE


        
        

--------------------------------------------------------------------------------




Schedule 4.01(m) – Environmental Matters
NONE




        
        

--------------------------------------------------------------------------------




Schedule 5.01(d)  
Tax Filings with any Person Other than the Borrower and its Subsidiaries
NONE




        
        

--------------------------------------------------------------------------------




Schedule 5.02(a) – Leases
NONE








        
        

--------------------------------------------------------------------------------




EXHIBIT A - FORM OF
        NOTE
U.S.$_______________     Dated: _______________, 20__
FOR VALUE RECEIVED, the EASTMAN CHEMICAL COMPANY, a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to _________________________ (the “Lender”)
for the account of its Applicable Lending Office on the Maturity Date (each as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender's Commitment in figures] or, if less, the aggregate
principal amount of the Advances made by the Lender to the Borrower pursuant to
the 364-Day Term Loan Credit Agreement dated as of April 9, 2020 among the
Borrower, the Lender and certain other lenders parties thereto, and Citibank,
N.A. as Agent for the Lender and such other lenders (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) outstanding on the Maturity Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest in respect of each Advance are payable in lawful
money of the United States of America to the Agent at its account maintained at
399 Park Avenue, New York, New York 10043, in same day funds. Each Advance owing
to the Lender by the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance being evidenced by this Promissory Note and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.
EASTMAN CHEMICAL COMPANY
By __________________________
          Title:
        
        

--------------------------------------------------------------------------------



ADVANCES AND PAYMENTS OF PRINCIPAL






Date


Amount of
Advance
Amount of
Principal Paid
or Prepaid


Unpaid Principal
Balance


Notation
Made By





        2 
        

--------------------------------------------------------------------------------




EXHIBIT B - FORM OF NOTICE OF
BORROWING
Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
One Penns Way, Building Ops II, Floor 2
New Castle, Delaware 19720
[Date]
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
The undersigned, Eastman Chemical Company, refers to the 364-Day Term Loan
Credit Agreement, dated as of April 9, 2020 (as amended or modified from time to
time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto and
Citibank, N.A., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
(i) The Business Day of the Proposed Borrowing is _______________, 20__.
(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
(iii) The aggregate amount of the Proposed Borrowing is $_______________].
[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is _____ month[s].]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in subsections (d), (f) and (m)
thereof) [and in the Designation Agreement of the undersigned] are correct,
before and after giving effect to the Proposed Borrowing and to the application
of the proceeds therefrom, as though made on and as of such date; and
        

--------------------------------------------------------------------------------



(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.
Very truly yours,
EASTMAN CHEMICAL COMPANY
By __________________________
Title:




2
        



--------------------------------------------------------------------------------




EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.


1. Assignor:  ________________________________


           ______________________________
        [Assignor [is] [is not] a Defaulting Lender]


2. Assignee:  ______________________________


           ______________________________
        [for Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3. Borrower(s):  Eastman Chemical Company


4. Agent:   Citibank, N.A., as the administrative agent under the Credit
Agreement


5. Credit Agreement: The $250,000,000 364-Day Term Loan Credit Agreement dated
as of April 9, 2020 among Eastman Chemical Company, the Lenders parties thereto,
Citibank, N.A., as Agent, and the other agents parties thereto


        

--------------------------------------------------------------------------------

-4-
6.  Assigned Interest:


Assignor 1
Assignee 2
Aggregate Amount of Commitment/Advances for all Lenders 3
Amount of Commitment/Advances Assigned
Percentage Assigned of Commitment/  Advances 4
CUSIP Number
$
$
%
$
$
%
$
$
%



[7. Trade Date:  ______________]5


[Page break]










Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By:______________________________
Title:




ASSIGNEE
[NAME OF ASSIGNEE]




By:______________________________
Title:






1List each Assignor, as appropriate.
2List each Assignee, as appropriate.
3Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
4Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.
5To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.








4
        



--------------------------------------------------------------------------------

-5-
[Consented to and]6 Accepted:


CITIBANK, N.A., as
Agent




By: _________________________________
Title:


[Consented to:]7


[NAME OF RELEVANT PARTY]




By: ________________________________
Title:






























































6To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.
7To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.


5
        



--------------------------------------------------------------------------------


-6-
ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Credit Agreement, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.07(b)(v) and (vi) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
9.07(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(k) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is organized under the laws of a jurisdiction outside of the United
Stated, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.


        
        



--------------------------------------------------------------------------------

-7-
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




        
        

--------------------------------------------------------------------------------


-1-
EXHIBIT D - FORM OF
OPINION OF COUNSEL
FOR THE BORROWER
[Effective Date]
To each of the Lenders parties
to the 364-Day Term Loan Credit
Agreement dated as of April 9, 2020
among Eastman Chemical Company,
said Lenders and Citibank, N.A.,
as Agent for said Lenders, and
to Citibank, N.A., as Agent
Eastman Chemical Company
Ladies and Gentlemen:
This opinion is furnished to you pursuant to Section 3.01(h)(iv) of the 364-Day
Term Loan Credit Agreement, dated as of April 9, 2020 (the “Credit Agreement”),
among Eastman Chemical Company (the “Borrower”), the Lenders parties thereto and
Citibank, N.A., as Agent for said Lenders. Terms defined in the Credit Agreement
are used herein as therein defined.
I am Assistant General Counsel and Assistant Secretary of the Borrower, and
offer these opinions in connection with the transactions contemplated by the
Credit Agreement. Capitalized terms used herein and not otherwise defined herein
have the meaning given to them in the Credit Agreement.
In connection with this opinion, I or people under my direct supervision have
examined originals or copies, certified or otherwise identified to my or their
satisfaction, of the following:
(1) The Credit Agreement.
(2) The documents furnished by the Borrower pursuant to Article III of the
Credit Agreement.
(3) The Certificate of Incorporation of the Borrower and all amendments thereto
(the “Charter”).
(4) The by-laws of the Borrower and all amendments thereto (the “By-laws”).
I have also examined the originals, or copies certified to my satisfaction, of
the documents listed in a certificate of the chief financial officer of the
Borrower, dated the date hereof (the “Certificate”), certifying that the
documents listed in such certificate are all of the indentures, loan or credit
agreements, leases, guarantees, mortgages, security agreements, bonds, notes and
other agreements or instruments, and all of the orders, writs, judgments,
awards, injunctions and decrees, that affect or purport to affect the Borrower's
right to borrow money or the Borrower's obligations under the Credit Agreement
or the Notes. In addition, I have examined the originals, or copies certified to
my satisfaction, of such other corporate records of the
        

--------------------------------------------------------------------------------

-2-
Borrower, certificates of public officials and of officers of the Borrower, and
agreements, instruments and other documents, as I have deemed necessary as a
basis for the opinions expressed below. As to questions of fact material to such
opinions, I have, when relevant facts were not independently established by me,
relied upon certificates of the Borrower or its officers or of public officials.
I have assumed the due execution and delivery, pursuant to due authorization, of
the Credit Agreement by the Initial Lenders and the Agent.
For purposes of this opinion, I have assumed, with your consent, that the Credit
Agreement constitutes the valid and binding obligation of each party thereto,
enforceable in accordance with its terms. I express no opinion as to the effect
on the opinions herein stated of the compliance or noncompliance of any party to
the Credit Agreement, other than the Borrower, with any state, federal or other
laws or regulations applicable to such party.
I am a member of the Bar of the State of Tennessee and the opinions expressed
herein are specifically limited to the law of the State of Tennessee, the
General Corporation Law of the State of Delaware and the Federal law of the
United States.
Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:
1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes, and the consummation of the transactions contemplated
thereby, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (i) the Charter or the
By-laws or (ii) any law, rule or regulation applicable to the Borrower
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System) or (iii) any contractual or legal restriction contained
in any document listed in the Certificate or, to the best of my knowledge,
contained in any other similar document, and (iv) will not result in or require
the creation or imposition of any security interest or lien upon any of its
properties pursuant to the provisions of any agreement binding upon the Borrower
or its properties that is listed on the Certificate. The Credit Agreement and
the Notes have been duly executed and delivered on behalf of the Borrower.
3. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of the
Credit Agreement and the Notes.
4. In any action or proceeding arising out of or relating to the Credit
Agreement or the Notes in any court of the State of Tennessee or in any Federal
court sitting in the State of Tennessee, such court would recognize and give
effect to the provisions of Section 9.10 of the Credit Agreement wherein the
parties thereto agree that the Credit Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
5. To the best of my knowledge, there are no pending or overtly threatened
actions or proceedings against the Borrower or any of its Subsidiaries before
any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Credit Agreement or
any of the Notes or the consummation of the transactions contemplated thereby
or, except as described in Schedule 4.01(d) to the Credit Agreement, that are
likely to have a
2



--------------------------------------------------------------------------------

-3-
materially adverse effect upon the financial condition or operations of the
Borrower or any of its Subsidiaries.
Yours very truly,


David A. Woodmansee
Vice President, Assistant General Counsel, and Assistant Secretary


3



--------------------------------------------------------------------------------


-1-
EXHIBIT E - FORM OF
COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE




The undersigned hereby certifies pursuant to Section 5.01(a)(iii) of the 364-Day
Term Loan Credit Agreement, dated as of April 9, 2020, among Citibank, N.A., as
Agent, Eastman Chemical Company (the “Borrower”) and the Banks signatory thereto
(as amended to date, the “Credit Agreement”; capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to them therein) as
follows:


(a) I am the duly elected and acting [chief financial officer][treasurer] of the
Borrower, and as such, authorized to execute and deliver this certificate.


(b) The financial statements (the “Financial Statements”) accompanying this
certificate pursuant to Section [5.01(a)(i)] [5.01(a)(ii)] of the Credit
Agreement fairly present the financial condition and the results of operations
of the Borrower and its Subsidiaries on the dates and for the periods indicated,
subject (if the Financial Statements are for an interim reporting period) to
normally recurring year-end adjustments.


(c) I have reviewed the terms of the Credit Agreement and have made, or caused
to be made under my supervision, a review in reasonable detail of the business
and condition of the Borrower and its Subsidiaries during the accounting period
covered by the Financial Statements and as a result of such review I have
concluded that no Default or Event of Default has occurred during the period
commencing at the beginning of the accounting period covered by the Financial
Statements and ending on the date hereof.


(d) Schedule 1 hereto sets forth the calculations I have performed, or caused to
be performed under my supervision, in order to determine whether the Borrower
was in compliance with the provisions of Section 5.03 as of the end of the
accounting period covered by the Financial Statements.


IN WITNESS WHEREOF, I have hereunto set my hand this ___ day of __________,
20__.




             EASTMAN CHEMICAL COMPANY






             By:____________________________
              [William T. McLain, Jr.
              Senior Vice President and
              Chief Financial Officer]


        1

